Citation Nr: 9909774	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-20 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability with right leg shortening, rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from February to September 
1955.  By rating action dated in September 1997, the 
Department of Veterans Affairs (VA) Regional Office, Sioux 
Falls, South Dakota, granted service connection for a low 
back disability with right leg shortening and evaluated the 
condition as 20 percent disabling.  The veteran appealed for 
a higher evaluation for the service-connected disability.  In 
August 1998, the veteran testified at a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting at 
the regional office.  The case is now before the Board for 
appellate consideration.


REMAND

There are no service medical records of the veteran 
available.  He has related that during service, he was struck 
by a bus and sustained a back injury.  In an August 1997 
statement, Richard R. Penfold, M.D., indicated that the 
veteran's history was that he had chronic back pain on a 
daily basis since his inservice injury.  It was indicated 
that the pain was present day and night.  It was stated that 
X-ray studies in 1967 and again in 1997 had shown a pelvic 
tilt.

The veteran was afforded a VA orthopedic examination in 
September 1997.  It was indicated that he had had problems 
with chronic low back pain after his injury while in the 
Army.  On physical examination, various findings were 
recorded including mild tenderness to palpation and 
percussion over the lower lumbar spine, sacroiliac joints and 
sciatic notches.  He had some mild spasm on the right side.  
Straight leg raising caused mild discomfort at 80 degrees on 
the right and was negative on the left.  It was indicated 
that the range of motion was limited. The diagnosis was low 
back and pelvis injury with subsequent low back pain and 
right leg shortening.

A November 1997 statement by Donald R. Primer, M.D., 
reflected that examination of the veteran showed an obvious 
limb length deformity of the right femur.  That seemed to be 
accompanied by weakness in both flexion and extension of the 
right lower limb. There was subjective weakness as well.  It 
was indicated the pain he described when the inflammation was 
at its worse was consistent with L1 through L4 radiculopathy 
on the right.  The physician believed that the pain could be 
related to the leg length deformity causing malalignment of 
the lumbar vertebrae.

In July 1998, the regional office received records from the 
Social Security Administration, including reports of VA 
hospitalization for the veteran in July and August 1992 for 
coronary artery disease.  A report by a private hospital 
reflects that the veteran had been admitted in September 1988 
due to coronary artery disease with a previous myocardial 
infarction.  A January 1994 report by a private physician 
reflected that the veteran's chief complaints were right hip 
pain, bilateral knee pain, right elbow pain and low back 
pain.  Another report by a private physician, dated in April 
1994, reflected that the veteran complained of pain involving 
his shoulders, right elbow, hands, left knee and right hip.  
In May 1994, the veteran was found disabled by the Social 
Security Administration beginning in May 1992 based on 
degenerative joint disease of the right shoulder and left 
knee. 

During the course of the August 1998 hearing, the veteran 
indicated that he was in constant pain as a result of his low 
back condition.  He stated that he was not able to walk more 
than a quarter of a mile on a level surface before he began 
to have back pain.  He stated that ascending stairs was no 
problem, but that descending stairs was a major problem.  He 
also reported that he had numbness after sitting for any 
length of time.  He stated that he had had to limit his 
activities as a result of his low back condition.

The current record indicates that the veteran is disabled due 
to multiple medical problems.  The veteran has testified that 
he has significant functional impairment due to his back 
disability, and the medical reports of record are somewhat 
inconsistent as to the nature and extent of that disability.  
On the basis of the present record, and in order to afford 
the veteran every consideration, Findings of Fact and 
Conclusions of Law are being deferred, pending a REMAND for 
the following action:

1.  The veteran should be afforded 
special orthopedic and neurological 
examinations in order to determine the 
current nature and severity of his 
service-connected low back condition with 
right leg shortening.  All indicated 
special studies should be conducted.  The 
examiners should identify the limitation 
of activity imposed by the disabling 
service connected condition, viewed in 
relation to the medical history, 
considered from the point of view of the 
veteran working or seeking work, with a 
full description of the effects of 
disability upon his ordinary activity.  
An opinion should be provided by the 
orthopedic examiner regarding whether 
pain associated with the low back 
condition significantly limits functional 
ability during flareups or with extended 
use.  Voyles v. Brown, 5 Vet. App. 451, 
453 (1993).  It should be noted whether 
the clinical evidence is consistent with 
the severity of the pain and other 
symptoms reported by the veteran.  The 
orthopedic examiner should also indicate 
whether the affected joint exhibits 
weakened movement, excess fatigability or 
incoordination.  Lathan v. Brown, 7 Vet. 
App. 359 (1995); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The claims file should 
be made available to the examiners for 
review prior to conducting the 
examinations.

2.  The regional office should then 
review the veteran's claim.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case, pending completion of the 
requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




